United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Beaumont, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0358
Issued: July 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 21, 2015 appellant filed a timely appeal of a November 30, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an employmentrelated injury on October 17, 2015, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its November 30, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

On appeal, appellant asserts that he called in sick on October 18, 2015, tried to return to
work on October 19, 2015, but had to leave immediately to go to the hospital. He submitted
additional documents on appeal.
FACTUAL HISTORY
On October 19, 2015 appellant, then a 28-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on October 17, 2015 he injured his left hand when
placing handcuffs on an inmate. His supervisor noted on the claim form that his injury occurred
in the performance of duty.
In support of his claim appellant submitted discharge instructions from the Medical
Center of Southeast Texas, which indicated that he was seen on October 19, 2015 by Dr. Jacob
Vigil, a physician Board-certified in emergency medicine, and was diagnosed with nondisplaced
fracture of proximal phalanx of left thumb. He was prescribed Tramadol, provided with general
discharge instructions for a fractured thumb, and referred to a surgeon for follow up. Lisa
Holland, a nurse practitioner, signed a work release form verifying that appellant was treated in
the emergency department and was able to return to work on October 20, 2015 with restrictions
of no use of the left hand for 30 days or until evaluated by an orthopedist.
In a November 19, 2015 work release form a physician with an unidentifiable signature,
indicated that appellant kept his appointment on that date, and that he may not return to work for
two weeks.
By letter dated October 21, 2015, OWCP informed appellant that further evidence,
including factual and medical evidence, was necessary to support his claim, and afforded him
30 days to submit this evidence. It found that the evidence was insufficient to establish that the
incident occurred as alleged, and that the medical evidence neither provided a diagnosis or
rationale relating a condition or injury to the incident. A questionnaire was provided which
asked appellant to describe where he was and what he was doing when the injury occurred.
Appellant did not submit any evidence within the 30-day time period.
By decision dated November 30, 2015, OWCP denied appellant’s claim because he had
not submitted sufficient evidence to establish that the event occurred as described.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure which is alleged to have occurred.4 In
order to meet his or her burden of proof to establish the fact that he or she sustained an injury in
the performance of duty, an employee must submit sufficient evidence to establish that he or she
actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.5
The second component is whether the employment incident caused a traumatic injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, but the employee’s statements
must be consistent with the surrounding facts and circumstances and his or her subsequent course
of action.8 An employee has not met his or her burden of proof of establishing the occurrence of
an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.9 Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.10 However, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.11

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

M.H., 59 ECAB 461 (2008); George W. Glavis, 5 ECAB 363, 365 (1953).

9

S.P., 59 ECAB 184 (2007).

10

Barbara R. Middleton, 56 ECAB 634 (2005).

11

O.T., Docket No. 14-1803 (issued December 29, 2014); see also Wanda F. Davenport, 32 ECAB 552,
556 (1981).

3

ANALYSIS
OWCP denied appellant’s claim because he failed to establish that the employment
incident occurred as alleged. However, the Board finds that he has met his burden of proof to
establish that the incident occurred. Appellant stated that on October 17, 2015 he injured his left
hand while forcibly placing handcuffs on an inmate. He has consistently described the
employment activity that caused the alleged injury. Appellant’s statement is consistent with his
behavior. The record contains hospital records indicating that appellant was evaluated on
October 19, 2015 and received treatment for an injury to his left thumb. Appellant also filed his
claim on October 19, 2015. His supervisor noted on the claim form that the incident occurred in
the performance of duty. The Board finds that appellant’s statements are consistent with the
surrounding facts and circumstances, including the fact that he sought medical treatment and
filed a claim form within two days of the alleged incident. Accordingly, appellant has
established that he experienced the employment incident on October 17, 2015.12
The Board finds, however, that the medical evidence of record is insufficient to establish
that appellant sustained a medical diagnosis causally related to the accepted employment
incident. Appellant submitted notes indicating that he received treatment on October 19, 2015 at
the Medical Center of Southeast Texas. However, the medical records with regard to this
hospital visit do not include any description of the employment incident or provide any opinion
indicating whether any injury was sustained as a result of the accepted employment incident.
The Board also notes that the hospital records from appellant’s October 19, 2015 visit do not
contain a physician’s signature. Although the records indicate that care was provided by
Dr. Vigil and Ms. Holland, a nurse practitioner, the only signature is that of Nurse Holland.
Medical evidence from a physician assistant or nurse practitioner does not constitute competent
medical evidence under FECA.13 The work release form of November 19, 2015 also lacks a
proper signature and does not address the circumstances of the employment incident. As noted,
reports lacking medical identification do not constitute probative medical evidence.14
An award of compensation may not be based on surmise, conjecture, or speculation.15 As
appellant did not establish that his medical condition was causally related to the accepted
employment incident, he has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

See G.W., Docket No. 13-1943 (issued July 29, 2014).

13

5 U.S.C. § 8102(2). See also V.C., Docket No. 16-0642 (issued April 19, 2016).

14

V.R., Docket No. 14-1695 (issued January 9, 2015).

15

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

CONCLUSION
The Board finds that appellant has established that the October 17, 2015 occurred as
alleged, but that he did not meet his burden of proof to establish that he sustained an
employment-related injury causally related to the October 17, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2015 is affirmed as modified.
Issued: July 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

